DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 22 February 2021, 29 March 2022, and 07 June 2022 have not had the cited U.S. Patent Application Publications considered as they do not correspond to any actual publications.

Claim Objections
Claims 7, 10, 14, 15, 21, 25, and 29 are objected to because of the following informalities:
Regarding claim 7, Applicant claims: “…one or more additional electronic communication device…”. The examiner recommends amending this claim to state: “…one or more additional electronic communication devices…”.
Regarding claim 14, Applicant claims “…arranged to elevate the main portion to a predetermine level…”. The examiner recommends amending this claim to state: “…arranged to elevate the main portion to a predetermined level…”
Regarding claim 10, Applicant claims: “the electronic communication device in accordance with claim 1, wherein the battery is rechargeable.” The examiner believes that claim 10 may be intended to be dependent on claim 9 rather than claim 1. 
Claim 15 uses language similar to that of claim 14, and is similarly rejected.
Regarding claim 21, Applicant claims: “…wherein the data communication network include a Bluetooth and/or a wi-fi network.”. The examiner recommends amending this claim to state: “wherein the data communication network includes a Bluetooth and/or a wi-fi network.”
Regarding claim 25, Applicant claims: “…wherein the lighting element is activated when upon a detection of low ambient light…”. The examiner recommends amending this claim to state either: “…wherein the lighting element is activated when a detection of low ambient light…” or “…wherein the lighting element is activated upon detection of low ambient light…”.
Regarding claim 29, Applicant claims: “wherein the outdoor gardening tool includes a robotic vacuum cleaner…”. The examiner believes that claim 29 may have been intended to state: “wherein the indoor tool includes a robotic vacuum cleaner”, as no outdoor tool is present in claim 28.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication module”, “power module”, and “mechanical structure” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Specifically, the specification defines the above limitations as follows:
Communication module: a UWB signal transceiver;
Power module: a battery;
Mechanical structure: an anchor base.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims “a mechanical structure arranged to at least temporally anchor the electronic communication device at a predetermined condition”. The examiner asserts that this claim is indefinite because it is unclear how something can be temporally anchored. The examiner notes that this may be a typo, and Applicant may have intended to claim “temporarily” rather than “temporally”. In the case that this is not a typo, it is unclear to the examiner how the anchor is being literally anchored in time. For the sake of examination, the examiner has assumed that the claim is intended to state “temporarily” rather than “temporally”.
Claims 2-29 are rejected by virtue of their dependence on rejected base claim 1.
Regarding claim 19, Applicant claims: “wherein the identity tag includes an RFID tag and/or an NFC tag. The examiner notes that the use of the acronyms RFID and NFC tag render this claim indefinite because it is unclear what these acronyms are intended to represent.
Regarding claim 29, Applicant claims: “wherein the outdoor gardening tool includes a robotic vacuum cleaner…”. The examiner notes, however, that there is a lack of antecedent basis for this “outdoor gardening tool”. The examiner further notes that claim 29 may have been intended to state: “wherein the indoor tool includes a robotic vacuum cleaner.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 20160193729 A1).

Regarding claim 1, Williams teaches an electronic communication device for use in a navigation system, comprising:
A first communication module arranged to communicate a first electromagnetic signal to at least one external communication device, wherein the at least one external communication device is operable to determine a physical distance between the respective external communication device and the electronic communication device based on the first electromagnetic signal being received (0034, anchor nodes 205, anchor nodes able to perform mapping or precise location determination);
A power module arranged to power the first communication module (0044, determination of available processing power at the master node, Examiner’s note, the existence of a power module in this case is implicit, as there would be no way to process anything or transmit any type of RF signal without some power source); and
A mechanical structure arranged to at least temporally anchor the electronic communication device at a predetermined position (0036, anchor nodes positioned in various locations).

Regarding claim 2, Williams teaches the electronic communication device in accordance with claim 1, wherein the first communication module is arranged to communicate an ultra-wide band (UWB) radio frequency signal with at least one external communication device (0027, robot pose estimated through the use of ultra-wideband signals).

Regarding claim 3, Williams teaches the electronic communication device in accordance with claim 2, wherein the at least one external communication device includes an autonomous tool operating within an operation range covered by the ultra-wide band radio frequency radiated from the first communication module (0035, robotic device operates through environment, location and pose of robotic device determined by anchor nodes).

Regarding claim 4, Williams teaches the electronic communication device in accordance with claim 3, wherein the autonomous tool is arranged to determine a current position of the autonomous tool with respect to a reference position and/or the predetermined position of the electronic communication device by trilateration and/or triangulation (0035, robotic device operates through environment, location and pose of robotic device determined by anchor nodes, 0038, positioning utilizes trilateration).

Regarding claim 5, Williams teaches the electronic communication device in accordance with claim 1, wherein the first communication module is arranged to transmit the first electromagnetic signal to the at least one external communication device upon receiving triggering signal from the respective external communication device (0008, upon a selected anchor node receiving indication that it is the master node, it transmits a ranging message).

Regarding claim 6, Williams teaches the electronic communication device in accordance with claim 1, wherein the physical distance between the respective external communication and the electronic communication device is determined based on a signal propagation period of the first electromagnetic signal emitted from the first communication module reaching the respective external communication device (0029, location of anchor nodes determined by generating round trip time, speed of light then used to give the range).

Regarding claim 7, Williams teaches the electronic communication device in accordance with claim 2, wherein the at least one external communication device includes one or more additional electronic communication device disposed within an operation range covered by the ultra-wide band radio frequency signal radiated from the first communication module(0035, robot includes a plurality of transceiver tags to determine location and pose within the environment).

Regarding claim 20, Williams teaches the electronic communication device in accordance with claim 1, further comprising a second communication module arrange to communicate to the at least one external communication device with a data communication network (0077, communications network includes the internet or a local area network).

Regarding claim 21, Williams teaches the electronic communication device in accordance with claim 20, wherein the data communication network include a Bluetooth and/or a wi-fi network (0077, communications network includes the internet or a local area network).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Jones (US 9063212 B2), hereafter Jones.

Regarding claim 8, Williams teaches the electronic communication device in accordance with claim 1, but fails to teach wherein the power module includes a photovoltaic module.
Jones, however, does teach wherein the power module includes a photovoltaic module (Col. 3, Lines 28-37, beacons may recharge batteries using photovoltaic cells).
Williams and Jones are analogous because they are in the same field of endeavor, navigational beacons. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the photovoltaic cells of Jones in order to provide a source of power for the beacon. The motivation to combine is to prevent the beacons from requiring wires connecting them to power.

Regarding claim 9, Williams teaches the electronic communication device in accordance with claim 1, but fails to teach wherein the power module includes a battery.
Jones, however, does teach wherein the power module includes a battery (Col. 3, Lines 3-14, beacon having a battery).
Williams and Jones are analogous because they are in the same field of endeavor, navigational beacons. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the batteries of Jones in order to provide a source of power for the beacon. The motivation to combine is to prevent the beacons from requiring wires connecting them to power.

Regarding claim 10, Williams teaches the electronic communication device in accordance with claim 1, but fails to teach wherein the battery is rechargeable.
Jones, however, does teach wherein the battery is rechargeable (Col. 3, Lines 28-37, beacons may recharge batteries)
Williams and Jones are analogous because they are in the same field of endeavor, navigational beacons. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the batteries of Jones in order to provide a source of power for the beacon. The motivation to combine is to prevent the beacons from requiring wires connecting them to power.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Qiao (CN 205941890U), hereafter Qiao.

Regarding claim 11, Williams teaches the electronic communication device in accordance with claim 1, but fails to teach wherein the mechanical structure comprises an anchor portion arranged to be securely fixed at the predetermined position.
Qiao, however, does teach wherein the mechanical structure comprises an anchor portion arranged to be securely fixed at the predetermined position (Fig. 1, Page 3, paragraph 2, fixed  tube 9 interfaces with fixed tube 3, which holds the UWB transmitter).
Williams and Qiao are analogous because they are in the same field of endeavor, ultra-wide band beacons. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the fixture of Qiao in order to provide a means of affixing the beacon to a location. The motivation to combine is to allow the operator to affix the beacon to a location of their choosing.

Regarding claim 12, the combination of Williams and Qiao teaches the electronic communication device in accordance with claim 11,and Qiao further teaches wherein the mechanical structure further comprises a separable connection between a main portion of the electronic communication device and the anchor portion, wherein the main portion comprises at least the first communication module (Page 3, paragraph 2, screw 4 used to hold tube 9 in place).
Williams and Qiao are analogous because they are in the same field of endeavor, ultra-wide band beacons. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the set screw of Qiao in order to provide a means of affixing the beacon to the base. The motivation to combine is to allow the operator to affix the beacon to a location of their choosing.

Regarding claim 13, the combination of Williams and Qiao teaches the electronic communication device in accordance with claim 12, and Qiao further wherein the anchor portion includes a tubular structure arranged to at least partially sleeve around a portion of a support structure provided in the main portion of the electronic communication device (Page 3, paragraph 2, tube 9 affixed with adjusting sleeve).
Williams and Qiao are analogous because they are in the same field of endeavor, ultra-wide band beacons. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the sleeve of Qiao in order to provide a means of allowing the beacon to move relative to the base. The motivation to combine is to allow the operator to affix the beacon to a location of their choosing.

Regarding claim 14, the combination of Williams and Qiao teaches the electronic communication device in accordance with claim 13, and Qiao further teaches wherein the support structure is arranged to elevate the main portion to a predetermine level above a ground surface at the predetermined position (Page 3, paragraph 2, position of box 1 adjusted to optimal position).
Williams and Qiao are analogous because they are in the same field of endeavor, ultra-wide band beacons. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the fixture of Qiao in order to provide a means of affixing the beacon to a location. The motivation to combine is to allow the operator to adjust the location of the beacon as necessary.
Claim 15 is similar in scope to claim 14, and is similarly rejected.

Regarding claim 16, the combination of Williams and Qiao teaches the electronic communication device in accordance with claim 15, and Qiao further teaches wherein the main portion is arranged to connect the support structure via the separable connection (Page 3, paragraph 2, paragraph 2, fixed  tube 9 interfaces with fixed tube 3).
Williams and Qiao are analogous because they are in the same field of endeavor, ultra-wide band beacons. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the separable connection of Qiao in order to provide a means of removing the beacon from a location. The motivation to combine is to allow the operator to affix the beacon to a location of their choosing.

Claim(s) 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Qiao as applied to claim 12 above, and further in view of Gladstone (US 20150272608 A1), hereafter Gladstone.

Regarding claim 17, the combination of Williams and Qiao teaches the electronic communication device in accordance with claim 12, but fails to teach wherein the main portion is further arranged to identify a unique identity of the anchor portion upon being connected to the anchor portion.
Gladstone, however, does teach wherein the main portion is further arranged to identify a unique identity of the anchor portion upon being connected to the anchor portion (0029, controller identifies tool connected to the handpiece based on the RFID tag).
Williams, Qiao, and Gladstone are analogous because they are all reasonably pertinent to the problem of identifying a device when docked. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the device identification of Gladstone in order to provide a means of determining the device being docked to the anchor. The motivation to combine is to allow devices to remain recognized by the system after having been moved.

Regarding claim 18, the combination of Williams, Qiao, and Gladstone teaches the electronic communication device in accordance with claim 17, and Gladstone further teaches wherein the anchor portion further comprises an identity tag storing the unique identity (0029, controller identifies tool connected to the handpiece based on the RFID tag).
Williams, Qiao, and Gladstone are analogous because they are all reasonably pertinent to the problem of identifying a device when docked. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the device identification of Gladstone in order to provide a means of determining the device being docked to the anchor. The motivation to combine is to allow devices to remain recognized by the system after having been moved.

Regarding claim 19, the combination of Williams, Qiao, and Gladstone teaches the electronic communication device in accordance with claim 18, and Gladstone further teaches wherein the identity tag includes an RFID tag and/or an NFC tag (0029, controller identifies tool connected to the handpiece based on the RFID tag).
Williams, Qiao, and Gladstone are analogous because they are all reasonably pertinent to the problem of identifying a device when docked. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the device identification of Gladstone in order to provide a means of determining the device being docked to the anchor. The motivation to combine is to allow devices to remain recognized by the system after having been moved.


Claim(s) 22, 23, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claims 1 and 3 above, and further in view of Bennett (US 20170364091 A1).

Regarding claim 22, Williams teaches the electronic communication in accordance to claim 20, but fails to teach wherein the at least one external communication device includes an internet-of-thing (IoT) device.
Bennett, however, does teach wherein the at least one external communication device includes an internet-of-things (IoT) device (0047, modular mobile unit having IoT device).
	Williams and Bennett are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the IoT device of Bennett in order to allow the device to communicate with more types of devices. The motivation to combine is to allow the device to be further integrated with the technologies around it.

Regarding claim 23, the combination of Williams and Bennett teaches the electronic device in accordance with claim 22, and Bennett further teaches wherein the at least one external communication device includes a monitoring device (0049, modular mobile unit having monitoring system).
Williams and Bennett are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the monitoring device of Bennett in order to allow the status of the device to be monitored. The motivation to combine is to allow the user to ensure that the device is operating properly.

Regarding claim 26, Williams teaches the electronic communication device in accordance with claim 3, but fails to teach wherein the at least one external communication device includes an outdoor gardening tool.
Bennett, however, does teach wherein the at least one external communication device includes an outdoor gardening tool (0017, mobile robot is a lawn mower).
Williams and Bennett are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the outdoor gardening tool of Bennett in order to allow the device operate in a garden. The motivation to combine is to allow an autonomous gardening device to operate using the mapping system.

Regarding claim 27, the combination of Williams and Bennett teaches the electronic communication device in accordance with claim 26, and Bennett further teaches wherein the outdoor gardening tool includes an autonomous lawn mower (0017, mobile robot is a lawn mower).
Williams and Bennett are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the lawn mower of Bennett in order to allow the device operate in a garden. The motivation to combine is to allow an autonomous gardening device to operate using the mapping system.

Regarding claim 28, Williams teaches the electronic communication device in accordance with claim 3, but fails to teach wherein the at least one external communication device includes an indoor tool.
Bennett, however, does teach wherein the at least one external communication device includes an indoor tool (0017, mobile device is a vacuum cleaner).
Williams and Bennett are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the indoor tool of Bennett in order to allow the device operate indoors. The motivation to combine is to allow an autonomous device to operate indoors using the mapping system.

Regarding claim 29 the combination of Williams and Bennett teaches the electronic communication device in accordance with claim 28, and Bennet further teaches wherein the outdoor gardening tool includes a robotic vacuum cleaner(0017, mobile device is a vacuum cleaner).
Williams and Bennett are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the indoor tool of Bennett in order to allow the device operate indoors. The motivation to combine is to allow an autonomous device to operate indoors using the mapping system.

Claim(s) 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Fong (US 20160144505 A1), hereafter Fong.

Regarding claim 24, Williams teaches the electronic communication device in accordance with claim 1, but fails to teach wherein it further comprises a lighting element powered by the power module.
Fong, however, does teach wherein it further comprises a lighting element powered by the power module (0068, robot having an LED).
Williams and Fong are autonomous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the light of Fong in order to provide a means of lighting the area. The motivation to combine is to allow the beacons to light the areas in which they are placed.
	
Regarding claim 25, the combination of Williams and Fong teaches the electronic communication device in accordance with claim 24, and Fong further teaches wherein the lighting element is activated when upon a detection of low ambient light in an external environment (0068, upon determining that the environment is too dark, the robot may turn on an LED).
Williams and Fong are autonomous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the light of Fong in order to provide a means of lighting the area. The motivation to combine is to allow the beacons to be seen in areas of low light.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.W./                Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/                Supervisory Patent Examiner, Art Unit 3664